Case 1:20-cv-00989-RJJ-SJB ECF No. 32, PageID.432 Filed 03/26/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


JONATHAN KING MEYER,

               Plaintiff,
                                                            CASE No. 1:20-cv-989
v.
                                                            HON. ROBERT J. JONKER
ALLEGAN COUNTY, et al.,

               Defendants.

_______________________________/

                            ORDER APPROVING AND ADOPTING
                             REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Berens’ Report and Recommendation in this

matter (ECF No. 30) and Plaintiff’s Objection to the Report and Recommendation (ECF No. 31).

Under the Federal Rules of Civil Procedure, where, as here, a party has objected to portions of a

Report and Recommendation, “[t]he district judge . . . has a duty to reject the magistrate judge’s

recommendation unless, on de novo reconsideration, he or she finds it justified.” 12 WRIGHT,

MILLER, & MARCUS, FEDERAL PRACTICE          AND   PROCEDURE § 3070.2, at 381 (2d ed. 1997).

Specifically, the Rules provide that:

               [t]he district judge must determine de novo any part of the
               magistrate judge’s disposition that has been properly objected to.
               The district judge may accept, reject, or modify the recommended
               disposition; receive further evidence; or return the matter to the
               magistrate judge with instructions.

FED R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the
Case 1:20-cv-00989-RJJ-SJB ECF No. 32, PageID.433 Filed 03/26/21 Page 2 of 3




Report and Recommendation itself; and Plaintiff’s Objections. After its review, the Court finds

that Magistrate Judge Berens’ Report and Recommendation is factually sound and legally correct.

       The Magistrate Judge recommends granting the defendants’ Rule 12 motions and

dismissing Plaintiff’s Complaint. The Magistrate Judge concluded that Plaintiff’s claims against

the state defendants for money damages are barred by Eleventh Amendment immunity and also

that Defendant Nessel is entitled to qualified immunity with respect to the individual capacity

claims alleged against her. With respect to the remaining County Defendants, the Magistrate Judge

reasons that the official capacity claims against Defendants Cronin and Kengis are barred by

Eleventh Amendment immunity and that the individual capacity claims against the defendants are

precluded by absolute judicial immunity. Finally, the Magistrate Judge concludes that Plaintiff’s

claim against the County is barred by principles of collateral estoppel.

       Plaintiff’s Objection does not quibble with this reasoning. Indeed, he concedes that the

Defendants are protected against suit for money damages. He objects, however, that he was

subjected to electronic monitoring for a time even after he completed his sentence, and that it was

the Defendant State of Michigan’s and Allegan County’s policy, practice and custom in this regard

that violated his constitutional rights. He wants prospective injunctive relief for this, and Plaintiff

faults the Defendants, and the Magistrate Judge, for failing to address this contention. (ECF No.

31, PageID.430). But Plaintiff’s Objection overlooks the Magistrate Judge’s correct conclusion

that there is no Article III case or controversy about this policy because he is no longer subject to

the restriction or the threat of it. (ECF No. 30, PageID.421-422). In this, the Report and

Recommendation carefully, thoroughly, and accurately addresses the issue and the Court agrees,

on de novo review, with the Magistrate Judge’s recommendation for the very reasons the Report

and Recommendation delineates.



                                                  2
Case 1:20-cv-00989-RJJ-SJB ECF No. 32, PageID.434 Filed 03/26/21 Page 3 of 3




         ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 30) is APPROVED AND ADOPTED as the opinion of the Court.

         IT IS FURTHER ORDERED The Defendants Motions to Dismiss for Lack of

Jurisdiction (ECF Nos. 6 and 15) are DISMISSED AS MOOT.

         IT IS FURTHER ORDERED that Defendants Motions to Dismiss (ECF Nos. 22 and 17)

are GRANTED.

         This case is DISMISSED.

         A Judgment consistent with this Order will enter.



Dated:      March 26, 2021                    /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 3
